Name: Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza and rape seed
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  trade policy
 Date Published: nan

 737Official Journal of the European Communities 20.7.72 Official Journal of the European Communities No L 167/9 REGULATION (EEC) No 1569/72 OF THE COUNCIL of 20 July 1972 laying down special measures for colza and rape seed colza and rape seed harvested in the Community during the 1972/73 marketing year and processed for oil or exported . Article 2 1 . The differential amounts shall be determined taking into account the incidence on the prices of the percentage representing the difference between :  the par value of the currency of the Member State in question which has been communicated to and recognized by the International Monetary Fund and  the arithmetic mean of the spot rates of this currency in relation to the US dollar recorded over a period to be determined . 2 . The differential amounts shall be fixed initially in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 136/66/EEC1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 2727/71 ,2 and in particular Article 36 thereof; Having regard to the proposal from the Commission ; Whereas in the present monetary situation and in the absence of compensation colza and rape seed harvested in the Community cannot be marketed under normal conditions ; whereas for Member States there is a risk of disorganizing the market in these seeds ; Whereas it seems justified to prevent these difficulties by providing for the application of a system of differential amounts to be levied or granted for seeds which are processed or exported ; whereas these differential amounts must take account of the incidence of the rate of exchange on the prices of seeds in different Member States ; Whereas to resolve the difficulties mentioned above intervention in Germany and Benelux should also be restricted to seed harvested in each of these countries respectively ; Article 3 If the difference referred to in Article 2 ( 1 ) departs by at least 1 point from the percentage used for the previous fixing the differential amounts shall be amended by the Commission on the basis of the new difference. Article 4 HAS ADOPTED THIS REGULATION: Article 1 Member States shall, under the conditions hereinafter laid down , levy or grant differential amounts for 1 . The differential amounts shall be levied or granted by the Member States in which the processing of the seeds or customs export formalities take place . » 2 . Persons eligible for the subsidy referred to in Article 27 of Regulation No 136/66/EEC or for the export refund referred to in Article 28 of the same Regulation shall pay or receive the amounts referred to in the preceding paragraph. 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 282, 23.12.1971, p. 8 . 738 Official Journal of the European Communities Article 5 2 . Only colza and rape seed harvested in either Belgium, Luxembourg or the Netherlands may be presented for intervention in those countries . Article 7 The differential amounts to be levied or granted shall be those valid on the day on which control is taken over at the oil mill within the meaning of Article 3 of Council Regulation (EEC) No 2114/71 1 of 28 September 1971 on the subsidy for oil seeds or on the day of exportation within the meaning of Article 1 of Commission Regulation No 1041/67/EEC2 of 21 December 1967 on detailed rules for the application of export refunds on products subject to a single price system. Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Article 8 Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 1 . Only colza and rape seed harvested in Germany may be presented for intervention in that country . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1972. For the Council The President T. WESTERTERP 1 OJ No L 222, 2.10.1971 , p. 2. 2 OJ No 314, 23.12.1967, p. 9 .